         Case 1:20-cv-03817-CKK Document 81 Filed 09/01/21 Page 1 of 2




September 1, 2021

Via CM/ECF

The Honorable Colleen Kollar-Kotelly
United States District Court for the District of Columbia
333 Constitution Avenue N.W.
Washington, D.C. 20001
Room 1225

       Re:     Red Lake Band of Chippewa Indians et al. v. U.S. Army Corps of Engineers,
               Case No. 1:20-cv-3817; Supplemental Authority

Dear Judge Kollar-Kotelly:

        On behalf of Red Lake Band of Chippewa Indians, White Earth Band of Ojibwe, Honor
the Earth, and Sierra Club, plaintiffs in the above-captioned case, we write to notify the Court of
the decision by the U.S. District Court for the District of Alaska in Sovereign Iñupiat for a Living
Arctic v. Bureau of Land Management, No. 20-cv-00290 (D. Alaska Aug. 18, 2021), a copy of which
is attached hereto.

        The court held that the Bureau of Land Management’s (“BLM”) Environmental Impact
Statement for a proposed oil and gas development project was arbitrary and capricious because
BLM failed to “either give[] a quantitative estimate of the downstream greenhouse gas
emissions that will result from consuming oil abroad or explain[] more specifically why it could
not have done so.” Id. at 34 (quoting Ctr. for Biological Diversity v. Bernhardt, 982 F.3d 723, 740
(9th Cir. 2020)) (internal quotation marks omitted). The court concluded that Department of
Transportation v. Public Citizen, 541 U.S. 752 (2004), did not relieve BLM of its duty to consider
greenhouse gas emissions. Unlike in Public Citizen, where the Federal Motor Carrier Safety
Administration had no authority to address the environmental effects of allowing Mexican
motor carriers to operate in the United States, “BLM does have statutory authority over the
environmental consequences stemming from the [development project]” because BLM has
authority to mitigate the adverse effects of oil and gas leasing on the surface resources of the
National Petroleum Reserve in Alaska. Id. at 33–34. Thus, “Public Citizen [was] inapposite.” Id.
at 34.

        This decision supports Plaintiffs’ argument that the Corps’ Environmental Assessment is
arbitrary and capricious because the Corps failed to consider the greenhouse gas emissions that
will result from the production and combustion of oil transported through Line 3, along with
their contribution to climate change. The Corps has “authority over the environmental
consequences stemming from the [issuance of permits under Sections 404 and 408],” id., because


                     NORTHEAST     48 WALL STREET, 15TH FLOOR   NEW YORK, NY 10005

        T: 212.845.7376   F: 212.918.1556   NEOFFICE@EARTHJUSTICE.ORG   WWW.EARTHJUSTICE.ORG
         Case 1:20-cv-03817-CKK Document 81 Filed 09/01/21 Page 2 of 2




it must deny a permit that is contrary to the public interest, and the public interest
determination includes environmental concerns. Thus, Public Citizen is inapposite here.


                                                   Respectfully submitted,

                                                   /s/ Moneen Nasmith___
                                                   Moneen Nasmith
                                                   [Admitted Pro Hac Vice]
                                                   Alexis Andiman
                                                   [Admitted Pro Hac Vice]
                                                   Mekela Panditharatne
                                                   [Admitted Pro Hac Vice]
                                                   Kara Goad
                                                   [Admitted Pro Hac Vice]
                                                   Earthjustice
                                                   48 Wall Street, 15th Fl.
                                                   New York, N.Y. 10005
                                                   (212) 845-7376
                                                   mnasmith@earthjustice.org
                                                   aandiman@earthjustice.org
                                                   mpanditharatne@earthjustice.org
                                                   kgoad@earthjustice.org

                                                   /s/ Seth Johnson___
                                                   Seth L. Johnson, D.C. Bar No. 1001654
                                                   Earthjustice
                                                   1001 G Street N.W., Ste. 1000
                                                   Washington, D.C. 20001
                                                   (202) 667-4500
                                                   sjohnson@earthjustice.org

                                                   Attorneys for Plaintiffs

cc:
All Counsel of Record on the Court’s ECF Service List




                                               2
